ACCEPTED
                                                                                         05-18-00422-CR
                                                                               FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
                                                                                       6/4/2018 11:06 AM
                                                                                              LISA MATZ
                                                                                                  CLERK

                            CAUSE NO. 05-18-00422-CR

                                     IN THE                              FILED IN
                            FIFTH COURT OF APPEALS                5th COURT OF APPEALS
                                                                      DALLAS, TEXAS
                                AT DALLAS, TEXAS                 06/04/2018 11:06:05 AM
                                                                        LISA MATZ
                                 ARACELY MEZA,                            Clerk
                                    Appellant

                                         V.

                              THE STATE OF TEXAS

                            Trial Court No. F16-00230-U


              AGREED MOTION TO SUBSTITUTE COUNSEL

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW Aracely Meza, appellant herein, and submits this her Agreed

Motion to Substitute Counsel. In support of said motion appellant would show the

Court as follows:

      Appellant is currently represented on appeal by appointed counsel, Valencia

Bush. The undersigned counsel has been retained to represent appellant on appeal.

Retained counsel has conferenced with appointed counsel and she has authorized the

undersigned that she does not oppose this motion.   The record in this cause is not due

to be filed until July 20 2018. The granting of this motion will not delay the appeal.

All pertinent contact information for substituting counsel is provided at the

conclusion of the motion.
      WHEREFORE FOR THE FOREGOING REASON, appellant prays that

the Court grant this motion and permit the substitution of counsel of appeal.

                                      Respectfully submitted,



                                      /S/ Lawrence B. Mitchell
                                      LAWRENCE B. MITCHELL
                                      SBN 14217500
                                      P.O. Box 797632
                                      Dallas, Texas 75379
                                      Tel. No.: 214.870.3440
                                      E-mail: judge.mitchell@gmail.com

                                      ATTORNEY FOR APPELLANT


                         CERTIFICATE OF SERVICE

      The undersigned attorney hereby certifies that a true and correct copy of the

foregoing motion is being served on the attorney for the Sate of Texas, Lori Ordiway

by e-mail at lori.ordiway@dallascounty.org and by mail to former counsel Valencia

Bush, 10000 No. Central Expressway, Suite 400, Dallas, Texas 75231 on this the 4th

day of June, 2018.


                                             /s/ Lawrence B. Mitchell
                                             LAWRENCE B. MITCHELL